Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamihara et al. (US 20180212796 A1 and Kamihara hereinafter.) in view of Sun et al. (CN 102348271 A and Sun hereinafter.).
Regarding claim 1, Kamihara discloses a circuit device [circuit device 10, fig. 3] comprising: an HS driver as a transmission circuit in an HS mode [para. 245, HS mode transmission circuits HSD] of USB [para. 145]; an amplitude detection circuit [para. 93, disconnection detection circuit 94, fig. 3] configured to detect a signal amplitude [para. 93, DP and DM signals on the bus BS2] of a USB signal [para. 87, physical layer circuit 12]; an amplitude setting circuit [para. 166, processing circuit 20] configured to set an amplitude setting value of the signal amplitude [para. 166, signal amplitude threshold value] of the USB signal [para. 166, bus BS2]. Kamihara does not explicitly disclose wherein a judgment circuit, wherein the amplitude setting circuit varies the signal amplitude with the amplitude setting value in a detection period, and the judgment circuit determines the amplitude setting value to be used by the amplitude setting circuit when performing HS communication based on a detection result by the amplitude detection circuit in the detection period.
However, Sun discloses [para. 38-39] wherein a judgment circuit [gain generator 506], wherein the amplitude setting circuit [variable gain amplifier 502] varies the signal amplitude with the amplitude setting value [gain value] in a detection period [certain time space], and the judgment circuit determines the amplitude setting value to be used by the amplitude setting circuit when performing HS communication [para. 30, high-speed mode] based on a detection result by the amplitude detection circuit in the detection period [para. 30, adjustment period]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamihara to include wherein a judgment circuit, wherein the amplitude setting circuit varies the signal amplitude with the amplitude setting value in a detection period, and the judgment circuit determines the amplitude setting value to be used by the amplitude setting circuit when performing HS communication based on a detection result by the amplitude detection circuit in the detection period as taught by Sun to disclose a system for automatic adjustment of a signal in a timing period within a high-speed mode so as to keep an signals amplitude within a desired range.
Regarding claim 2, Kamihara in view of Sun discloses further wherein the HS driver [Kamihara, para. 237, HS mode transmission circuit] includes a current source [Kamihara, para. 237, current source] configured to output a variable transmission current [Kamihara, para. 237, less than or equal to a given threshold value] and the amplitude setting circuit [Sun, para. 38, variable gain amplifier 502] sets a value of the transmission current [Sun, para. 39, power] as the amplitude setting value to thereby set the signal amplitude [Sun, para. 38, gain value].  
Regarding claim 4, Kamihara in view of Sun discloses further wherein the amplitude detection [Kamihara, para. 32, second physical layer circuit] circuit is a disconnection detection circuit configured to detect device disconnection of the USB [Kamihara, para. 32, disconnection detection circuit].  
Regarding claim 5, Kamihara in view of Sun discloses further [Kamihara, para. 140] wherein the amplitude setting circuit varies the signal amplitude taking a period in which the HS driver [Kamihara, HS mode] transmits a host chirp [Kamihara, device chirp] with HS termination set [Kamihara, HS termination] in an ON state as the detection period [Kamihara, SOF transmission].  
Regarding claim 6, Kamihara in view of Sun discloses further [Kamihara, para. 170] wherein the amplitude setting circuit [Kamihara, disconnection detection circuit 94] varies the signal amplitude [Kamihara, operation enabled state] taking a period in which the HS driver transmits an SOF packet [Kamihara, SOF] as the detection period.  
Regarding claim 8, Kamihara in view of Sun discloses further wherein an upper limit value is set [Kamihara, para. 38-39, gain generator 506] in the amplitude setting value [Kamihara, para. 38-39, gain value], and the amplitude setting circuit [Kamihara, para. 38-39, gain generator 506] varies the amplitude setting value in the detection period [Kamihara, para. 38-39, time space] until the upper limit value is reached [Kamihara, para. 38-39].  
Regarding claim 9, Kamihara in view of Sun discloses further [Sun, para. 90-91] wherein the judgment circuit determines [Sun, automatic gain control operation] the amplitude setting value [Sun, target power] to be used by the amplitude setting circuit when performing the HS communication [Sun, high speed mode] based on the detection result [Sun, peak signal] by the amplitude detection circuit and a margin value [Sun, margin value offset value].  
Regarding claim 12, Kamihara in view of Sun discloses further an electronic apparatus comprising: the circuit device according to Claim 1 [Kamihara, para. 261, electronic device 300 -and- Sun, para. 38, automatic gain control unit 500]. 
Regarding claim 13, Kamihara in view of Sun discloses further a vehicle comprising: the circuit device according to Claim 1 [Kamihara, fig. 35, para 264 -and- Sun, para. 98].
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamihara in view of Sun further in view of Kumazawa et al. (JP 2010287035 A and Kumazawa hereinafter.).
Regarding claim 3, Kamihara in view of Sun discloses all the features regarding claim 1 as indicated above. Kamihara in view of Sun does not explicitly disclose wherein the amplitude setting circuit sets a value of a termination resistor of the USB as the amplitude setting value to thereby set the signal amplitude.
However, Kumazawa discloses [pg. 13] wherein the amplitude setting circuit [driver circuit] sets a value of a termination resistor [termination resistor] of the USB as the amplitude setting value [drive current or a resistance value] to thereby set the signal amplitude [controls the amplitude value]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamihara in view of Sun to include wherein the amplitude setting circuit sets a value of a termination resistor of the USB as the amplitude setting value to thereby set the signal amplitude as taught by Kumazawa to disclose a system for improving power efficiency through attenuation of data transmission signal.
Regarding claim 7, Kamihara in view of Sun discloses all the features regarding claim 1 as indicated above. Kamihara in view of Sun does not explicitly disclose wherein the HS driver starts bus reset by transmitting SEO after the judgment circuit determines the amplitude setting value72 to be used for the HS communication.
However, Kumazawa discloses [pg. 7] wherein the HS driver [HS driver circuit] starts bus reset by transmitting SEO [bus reset signal] after the judgment circuit determines the amplitude setting value [adjustment of the drive current]72 to be used for the HS communication [high speed mode]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamihara in view of Sun to include wherein the HS driver starts bus reset by transmitting SEO after the judgment circuit determines the amplitude setting value72 to be used for the HS communication as taught by Kumazawa to disclose a system for improving power efficiency through attenuation of data transmission signal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumasawa  in view of Sun further in view of Yamada et al. (US 10509756 B2 and Yamada hereinafter.)
Regarding claim 10, Kamihara in view of Sun discloses all the features regarding claim 1 as indicated above. Kamihara in view of Sun does not explicitly disclose wherein further comprising: a first physical layer circuit to which a first bus in a USB specification is coupled; a second physical layer circuit which has the HS driver and the amplitude detection circuit, and to which a second bus in the USB specification is coupled; and a bus switch circuit one end of which is coupled to the first bus, another end of which is coupled to the second bus, and which sets a connection between the first bus and the second 73 bus one of ON and OFF.
However, Yamada discloses wherein further comprising: a first physical layer circuit to which a first bus in a USB specification is coupled [col 1 lines 50-52]; a second physical layer circuit which has the HS driver and the amplitude detection circuit, and to which a second bus in the USB specification is coupled [col 1 lines 52-54 -and- col 7 lines 28-30]; and a bus switch circuit one end of which is coupled to the first bus, another end of which is coupled to the second bus, and which sets a connection between the first bus and the second 73 bus one of ON and OFF [see abstract]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamihara in view of Sun to include wherein further comprising: a first physical layer circuit to which a first bus in a USB specification is coupled; a second physical layer circuit which has the HS driver and the amplitude detection circuit, and to which a second bus in the USB specification is coupled; and a bus switch circuit one end of which is coupled to the first bus, another end of which is coupled to the second bus, and which sets a connection between the first bus and the second 73 bus one of ON and OFF as taught by Yamada to disclose a system for reducing parasitic capacitance and parasitic resistance in a USB signal path of the HS mode transmission circuit.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumasawa  in view of Sun further in view of Suzuki et al. (JP H08172551 A and Suzuki hereinafter.)
Regarding claim 11, Kamihara in view of Sun discloses all the features regarding claim 1 as indicated above. Kamihara in view of Sun does not explicitly disclose wherein further comprising: a downstream port circuit having the HS driver and the amplitude detection circuit; and a control circuit configured to control the downstream port circuit.
However, Suzuki discloses [pg. 10] wherein further comprising: a downstream port circuit [serial / parallel converter 501] having the HS driver [maximum value detector 502] and the amplitude detection circuit [signal amplitude detection unit 43]; and a control circuit [first controller] configured to control the downstream port circuit. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamihara in view of Sun to include wherein further comprising: a downstream port circuit having the HS driver and the amplitude detection circuit; and a control circuit configured to control the downstream port circuit as taught by Suzuki to disclose a system for reducing noise in a HS system utilizing an amplitude detection circuit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES G YEAMAN/            Examiner, Art Unit 2842                                                                                                                                                                                                                                                                                                                                                                                                    /METASEBIA T RETEBO/Primary Examiner, Art Unit 2842